Citation Nr: 0721185	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  03-33 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for an intestinal syndrome, 
to include as result of exposure to Agent Orange.



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel









INTRODUCTION

The veteran had active military service from June 1967 to 
June 1969.  He had service in Vietnam for just under one 
year, apparently from about November 1967 to October 1968.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  

In July 2006, the veteran was scheduled to testify at a 
hearing before a Veterans Law Judge at the RO.  However, he 
failed to report for the hearing and did not request that it 
be rescheduled.  As such, the Board is of the opinion that 
all due process requirements were met regarding the veteran's 
hearing request.

In October 2006, the Board remanded the veteran's claim to 
the RO for further evidentiary development.


FINDING OF FACT

The objective and probative medical evidence preponderates 
against a finding that the veteran has a continuing 
intestinal syndrome related to his period of active military 
service, including exposure to Agent Orange.  In service 
gastrointestinal symptoms were acute episodes without 
continuing disability noted.  


CONCLUSION OF LAW

A chronic intestinal syndrome was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116, 5103-5103A, 5107 (West 2002 & Supp. 
2006)); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) 
(2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court") held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, the 
unfavorable AOJ decision that is the basis of this appeal was 
already decided and appealed prior to VCAA enactment.  The 
Court acknowledged in Pelegrini that where, as here, the 
§ 5103(a) notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this matter, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) that 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  In the February 
2007 supplemental statement of the case, the RO provided the 
veteran with notice consistent with the Court's holding in 
Dingess/Hartman.  However, as the veteran's claim for service 
connection is being denied, no disability rating or effective 
date will be assigned and, as set forth below, there can be 
no possibility of prejudice to him.  As set forth herein, no 
additional notice or development is indicated in the 
appellant's claim. 

In a March 2002 letter, issued prior to the May 2002 rating 
decision, and in November 2003 and November 2006 letters, the 
RO informed the appellant of its duty to assist him in 
substantiating his claim under the VCAA, and the effect of 
this duty upon his claim.  We therefore conclude that 
appropriate notice has been given in this case.  

The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The Board notes that, in 
December 2006, the RO received records considered by the 
Social Security Administration (SSA) in conjunction with the 
veteran's unsuccessful claim for disability benefits.  
Furthermore, in a February 2007 signed statement, the veteran 
said he had no other information or evidence to submit.  
Thus, for these reasons, any failure in the timing or 
language of VCAA notice by the RO constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background and Legal Analysis

The veteran alleges that he has an intestinal syndrome as due 
to Agent Orange exposure during service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 38 
C.F.R. § 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005). However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report 
symptoms, he does not have medical expertise. Therefore, he 
cannot provide a competent opinion regarding diagnosis and 
causation.

Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. at 128.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

The veteran contends that he has had an intestinal syndrome 
since service that is related to service and/or exposure to 
Agent Orange during service.  In written statements in 
support of his claim, including in March and June 2002, he 
maintained that he was initially treated for intestinal 
syndrome in November 1967 that has continued to the current 
time.

The veteran's decorations and awards include receipt of the 
National Defense Service Medal and Vietnam Service Medal.  It 
appears he served in Vietnam.  Thus, exposure to Agent Orange 
is presumed for the purpose of this discussion.  See 38 
C.F.R. § 3.307(a)(6)(iii).

A chronic, tropical, or prisoner-of-war related disease, or a 
disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 will be considered to have been 
incurred in service under the circumstances outlined in this 
section even though there is no evidence of such disease 
during the period of service.  No condition other than the 
ones listed in 38 C.F.R. § 3.309(a) will be considered 
chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116; 38 C.F.R. § 
3.307(a).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(f); 38 
C.F.R. § 3.307(a)(6)(iii).

If a veteran, who served in the Republic of Vietnam was 
exposed to an herbicide agent during active military, naval, 
or air service, the following diseases shall be service- 
connected if the requirements of 38 U.S.C.A. § 1116, 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 
38 C.F.R. § 3.307(d) are also satisfied: chloracne or other 
acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), type II diabetes, and chronic lymphocytic 
leukemia.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

The United States Court of Appeals for the Federal Circuit 
has additionally determined that a claimant is not precluded 
from establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

The veteran's service medical records reflect that, on a 
report of medical history completed when he was examined for 
pre-induction in April 1967, the veteran checked no to having 
frequent indigestion and checked yes to having stomach, 
liver, or intestinal trouble.  The examiner noted that the 
veteran's stomach problems were probably (related to his) 
appendix.  When examined that day, the veteran's 
gastrointestinal system was normal, an appendectomy was 
noted, no hemorrhoids were found, and he was considered 
qualified for active service.  

Further, the service medical records indicate that, in 
November 1967, the veteran was seen in the clinic with 
complaints of stomach pains for six months and also 
hemorrhoids.  He reported nausea and one loose stool the 
previous day.  The clinical impression was gastrointestinal 
(GI) upset.  Three days later the veteran was seen with 
epigastric pains.  On examination, he had pain in the 
suprapubic area and in the right lower quadrant.  The 
impression was "GU" (gastric ulcer?) infection with a need 
to rule out gastroenteritis.  Medication was supplied.

In December 1967, the veteran was seen in the internal 
medical clinic with a provisional diagnosis of a need to rule 
out a duodenal ulcer.  He complained of stomach pain for six 
months that increased in severity and frequency and had 
intermittent loose stools.  He said that he was previously 
hospitalized for several days for "adhesions" and had 
similar but more severe pain at that time.  On examination, 
there was slight subjective tenderness in the right 
periumbilical area to deep palpation.  Rectal examination was 
negative with brown stool in the ampulla.  The remainder of 
the examination was within normal limits.  The clinical 
impression was abdominal pain of questionable etiology that 
the examiner thought probably existed prior to service with a 
need to rule out partial obstruction, parasitism, and 
functional cause.  Additional tests were recommended, 
including an upper gastrointestinal (UGI) series, if 
medically desired.  There are no records suggesting that 
other complaints of or testing for gastrointestinal pathology 
in the months that immediately followed this visit.

In January 1969, the veteran was seen for complaints of 
diarrhea and treated with prescribed medicaton.  In March 
1969, he was seen in the clinic for weight loss and, days 
later, for malaise.  When examined for separation in March 
1969, the veteran checked no to having frequent indigestion 
and stomach, liver, or intestinal trouble.  When examined for 
separation that day, a gastrointestinal abnormality was not 
noted.

Post service, medical records from the New York Police 
Department, dated from 1972 to 1985, indicate that, in May 
1972, the veteran complained of abdominal cramps diagnosed as 
a GI upset; in June 1972, he complained of abdominal pain and 
loose bowels, and was diagnosed with a spastic colon.  During 
October and November 1974, the veteran complained of 
abdominal cramps, diarrhea, and nausea, diagnosed as viral 
enteritis.  In January 1975, he complained of fever, 
diarrhea, sore throat, and headache, diagnosed as a virus.  
In September 1976 he was seen for abdominal complaints.  No 
significant findings were recorded and a spastic colon was 
the diagnosis.  In September 1983, the veteran complained of 
an upset stomach with cramping and diarrhea and a December 
1983 record reveals that he had colitis.  It was noted that 
he had a history of a nervous colon and saw a 
gastroenterologist earlier in the month.  A stool sample was 
negative for occult blood.  It was further noted that a 
physician wanted to perform a colonoscopy.  In March 1984, 
the veteran reported that his colitis was acting up and gave 
a history of nausea and intermittent vomiting.

Private medical records, dated from 1992 to 2003, include a 
June 1996 office record indicating that the veteran was seen 
for an urgent office visit due to abdominal pains.  It was 
noted that he had a long history of irritable bowel syndrome 
(IBS) and underwent an UGI and barium enemas.  Upon 
examination, the examining physician said that the veteran 
had symtoms of IBS that were to be treated with prescribed 
medication and, if needed, referred to a gastroenterologist. 

A January 2001 private medical record indicates that the 
veteran was seen with complaints of gas in his stomach and 
had a history of a bowel condition since 1967.  Results of a 
March 2001 UGI series and small bowel follow-through were 
reported as unremarkable.   

A March 2003 private medical record reveals that the veteran 
was seen for intermittent constipation problems and some 
rectal pain.  It was noted that he was apparently recently 
hospitalized, given some suppositories, and referred for a 
rigid sigmoidoscopy.  It was further noted that a rigid 
sigmoidoscopy was performed up to 25 centimeters and no 
abnormalities were seen.  The veteran was referred to a 
gastroenterologist for a possible colonoscopy.

Review of the evidence fails to reveal any chronic intestinal 
syndrome that is related by the competent evidence to service 
or event or occurrence therein.  He was treated for isolated 
complaints in service and while an ulcer was suspected at one 
point, that has never been clinically established.  Moreover, 
at separation there were no pertinent complaints or findings.  
The first gastrointestinal complaints are thereafter recorded 
some years after separation from service.  Nothing in the 
records suggests that the isolated complaints of upsets in 
the early 1970's while with the police department were 
chronic or were related to service.

While the veteran was diagnosed with colitis in approximately 
1983 and, in 1996 was noted to have a long history of IBS, 
these findings were nearly 14 and 27 years, respectively, 
after his discharge.  However, no medical opinion or other 
medical evidence relating the veteran's colitis or IBS to 
service or any incident of service has been presented.

In order for service connection to be established on a 
presumptive or on a direct basis, the veteran must have a 
current diagnosis of the claimed disease or injury related to 
service.  Here, the claimed disease is an intestinal 
syndrome.  An intestinal syndrome is not a presumptive 
disorder for Agent Orange claims.  The veteran does not have 
a current diagnosis of a claimed disease that is a required 
element for service connection based on Agent Orange 
exposure.

The veteran is considered competent to state that he had 
intestinal problems during and since service and to describe 
the symptoms thereof, but he is not competent to render a 
diagnosis of those intestinal problems or the etiology 
thereof, or to provide a current diagnosis thereof.  See 
Espiritu, supra.  The competent evidence establishes that the 
veteran does not currently have an intestinal syndrome or 
complaints related to service.  As such, service connection 
is not warranted for an intestinal syndrome on any basis, 
direct or presumptive.  Similarly, service connection may not 
be granted on a direct basis.  In the absence of proof of a 
present disability, there can be no valid claim.  Rabideau.  
The veteran is not competent to diagnose a specific 
gastrointestinal disorder.  See Espiritu.

The Board finds a lack of competent medical evidence to 
warrant a favorable decision.  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit competent medical 
evidence to provide a nexus between any in-service injury or 
disease and the conditions that caused and contributed to his 
currently claimed intestinal syndrome.  The preponderance of 
the evidence is therefore against the appellant's claim of 
entitlement to service connection for an intestinal syndrome, 
including as due to exposure to Agent Orange.

We have considered the doctrine of reasonable doubt.  Under 
that doctrine, when there is an approximate balance between 
evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection is not 
warranted for an intestinal syndrome on the basis that it is 
due to in-service Agent Orange exposure or on a direct basis.


ORDER

Service connection for an intestinal syndrome, including as 
due to exposure to Agent Orange, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


